Citation Nr: 1342767	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA benefits in the calculated amount of $27,568.30.

[The Veteran will receive a decision on his claims for increased ratings for depression, grand mal epilepsy, and residuals of a fracture to the skull, and entitlement to an earlier effective date for the award of total disability evaluation based on individual unemployability, as well as on the claim for entitlement to attorneys fees, under separate cover.]


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and from November 1978 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the Committee on Waiver and Compromises located at the Philadelphia, Pennsylvania Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in April 2010, the Veteran requested a hearing with a Veterans Law Judge held at the RO.  In September 2011, the Board remanded this issue for the purpose of scheduling a hearing.  To date, however, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Travel Board hearing; hence, the matter must again be remanded so the hearing may be scheduled.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


